FILED
                           NOT FOR PUBLICATION                              MAR 09 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-30161

             Plaintiff - Appellee,               D.C. No. 3:08-CR-00057-TMB-1

  v.
                                                 MEMORANDUM *
TERRANCE LEE JONES,

             Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Alaska
                   Timothy M. Burgess, District Judge, Presiding

                            Submitted March 5, 2010 **
                               Seattle, Washington

Before: TASHIMA, FISHER and BERZON, Circuit Judges.

       Defendant Terrance Jones appeals the sentence imposed by the district court.

We affirm.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       The district court correctly held that Jones’s 1989 Colorado conviction for

second-degree robbery is a predicate conviction for sentencing purposes under 18

U.S.C. § 924(e)(1).

       Federal law forbids a person “who has been convicted in any court of, a

crime punishable by imprisonment for a term exceeding one year . . . to . . . possess

. . . any firearm.” 18 U.S.C. § 922(g). If convicted under this statute, an offender

who has three violent felony convictions faces an enhanced sentence of at least

fifteen years. § 924(e)(1). A violent felony is defined in relevant part as “any

crime punishable by imprisonment for a term exceeding one year.” § 924(e)(2)(B).

A conviction is not a “crime punishable by imprisonment for a term exceeding one

year” if “a person . . . has had civil rights restored . . . unless . . . restoration of civil

rights expressly provides that the person may not . . . possess . . . firearms.” §

921(a)(20).

       Colorado restores civil rights automatically when a person has “served out

his full term of imprisonment.” Colo. Const. art. VII, § 10. Where restoration is

automatic, “[o]ne must ‘look to the whole of state law’” of the state of conviction

for any provisions limiting the right to possess firearms. United States v. Herron,

45 F.3d 340, 342 (9th Cir. 1995). Colo. Rev. Stat. § 18-12-108 now provides that

“[a] person commits the crime of possession of a weapon by a previous offender if


                                              2
the person knowingly possesses . . . a firearm . . . subsequent to the person’s

conviction for a felony . . . under Colorado or any other state’s law or under federal

law.” The statute prohibits a felon from possessing a firearm after his civil rights

have otherwise been restored.

      Section 18-12-108 was amended to its present form in 1994, after Jones’s

guilty plea to second-degree robbery in March 1989 but before his release and the

restoration of his civil rights in October 2001. The state law in effect “at the time

of the restoration [of civil rights]” controls. United States v. Huss, 7 F.3d 1444,

1446 (9th Cir. 1993), overruled on other grounds, United States v. Sanchez-

Rodriguez, 161 F.3d 556 (9th Cir. 1998). Thus, the district court did not err in

counting the Colorado conviction as a predicate conviction for sentencing purposes

under 18 U.S.C. § 924(e)(1).

      AFFIRMED.




                                           3